Exhibit 99.2 AMENDMENT TO SHARE EXCHANGE AGREEMENT THIS AMENDMENT TO SHARE EXCHANGE AGREEMENT is made as of the 19th day of January 2010, by and among RTG Ventures, Inc., a Florida corporation, Atlantic Network Holdings Limited (f/k/a Advanced Risk Management (Guernsey) Limited, a Guernsey company limited by shares, the Outside Stockholders Listed on Exhibit A Hereto and New Media Television (Europe) Limited, a United Kingdom private company limited by shares. WITNESSETH WHEREAS, the parties hereto have entered into a certain Share Exchange Agreement, dated March 20, 2007 and amended by agreements dated December 21, 2007 and September 9, 2008, by and among RTG Ventures, Inc., Atlantic Network holdings Limited, the Outside Stockholders Listed on Exhibit A thereto and New Media Television (Europe) Limited (the “Agreement”); and WHEREAS, the parties desire to amend certain of the terms and conditions contained in the Agreement, as set forth below. NOW, THEREFORE, the parties hereby agree, and the Agreement is hereby amended, as follows: 1. All Capitalized terms used and not otherwise defined herein shall have the meanings assigned to such terms in the Agreement. 2. Section 1.1 of the Agreement shall now read as follows 1.1.
